Dismissed and Memorandum Opinion filed July 24, 2003








Dismissed and Memorandum Opinion filed July 24, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00515-CV
____________
 
THE
CITY OF HOUSTON, TEXAS, Appellant
 
V.
 
MUNICIPAL
PIPE AND FABRICATING COMPANY OF HOUSTON, INC., Appellee
 

 
On Appeal from the County Civil Court at Law No. 2
Harris
County, Texas
Trial Court Cause No. 791,687 
 

 
M
E M O R A N D U M   O P I N I O N
This is an interlocutory appeal from an order, signed May 2,
2003, denying appellant=s pleas to the jurisdiction.
On July 18, 2003, appellant filed a motion to dismiss the
appeal as moot because the trial court granted appellee=s motion to dismiss the underlying
case by order signed July 9, 2003.  See
Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum
Opinion filed July 24, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman